Citation Nr: 0006836	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-04 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for 
glomerulonephritis and urethral stricture, currently 
evaluated as 10 percent disabling.

2.  Service connection for osteoarthritis as secondary to 
service-connected glomerulonephritis and urethral stricture.

3.  Service connection for bradycardia as secondary to 
service-connected glomerulonephritis and urethral stricture.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from March 1958 to 
March 1962 and from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO) which denied the veteran's claims.  
The veteran was scheduled for a travel Board hearing in 
September 1999, however he failed to report.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the increased evaluation claim.

2.  The veteran's glomerulonephritis is productive of a 
history of diastolic pressure predominantly 100 or more with 
continuous medication for control.

3.  The veteran's urethral stricture is asymptomatic.

4.  There is no medical evidence of a nexus between the 
veteran's osteoarthritis and his period of active service.

5.  There is no medical evidence of a nexus between the 
veteran's bradycardia and his period of active service.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for the 
veteran's genitourinary disability, to include 
glomerulonephritis and urethral stricture, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Codes 7502, 7518 (1999).

2.  The claim for service connection for osteoarthritis as 
secondary to service-connected glomerulonephritis and 
urethral stricture is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim for service connection for bradycardia as 
secondary to service-connected glomerulonephritis and 
urethral stricture is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Glomerulonephritis and urethral stricture

The veteran contends that the evaluation assigned for his 
glomerulonephritis and urethral stricture should be increased 
to reflect more accurately the severity of his 
symptomatology.  As a preliminary matter, it is noted that 
the veteran's claim alleges an increase in severity of the 
service-connected disability, and is therefore a well-
grounded claim for an increased evaluation.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  In addition, the Board is 
satisfied that the record contains all evidence necessary for 
an equitable disposition of this appeal, and that the RO has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to his claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was granted service connection for 
glomerulonephritis in March 1968, noncompensable, and for 
urethral stricture in August 1972, with an evaluation of 10 
percent.  He was apparently hospitalized for these conditions 
in the 1970s.  

There are no recent treatment records pertaining to the 
veteran's glomerulonephritis and urethral stricture.  There 
are private treatment records dating from as early as July 
1993 showing that the veteran had a history of hypertension, 
and that he was on medication for hypertension.  On several 
occasions in 1993 the veteran had blood pressure readings 
with diastolic pressure over 100.

At a January 1996 physical evaluation performed for 
disability purposes by a private physician, the veteran 
stated that he was diagnosed with glomerulonephritis while in 
the military and was treated for the condition from 1967 
until 1974, but had received no further treatment since that 
time.  He further stated that he had had a kidney stone 
removed in July 1987.  At that time he also had a tube 
implanted to drain urine from the kidney to the bladder.  At 
the time of the evaluation, the veteran denied any flank 
pain, dysuria, hematuria, swelling of the extremities or any 
other symptoms suggestive of renal failure.

In October 1996, a VA compensation and pension examination 
was performed.  The veteran reported a history of evaluation 
for microscopic hematuria and proteinuria, and a diagnosis of 
glomerulonephritis in 1967.  He had no history of renal 
problems since that time, other than kidney stones, and had 
no present subjective complaints.  His physical examination 
was unremarkable.  He had blood pressure of 130/88 in the 
left arm.  There was no edema noted.  Laboratory tests were 
negative for albumin in the urine on two occasions.  The 
diagnoses were history of focal glomerulonephritis and mild 
proteinuria, and well-controlled hypertension.

The veteran's glomerulonephritis is evaluated pursuant to 
provisions for evaluating renal dysfunction.  See 38 C.F.R. 
§ 4.115b, Diagnostic Code 7502.  Renal dysfunction involving 
constant albuminuria with some edema, or definite decrease in 
kidney function, or hypertension at least 40 percent 
disabling under diagnostic code 7101 is assigned a 60 percent 
evaluation.  Renal dysfunction involving constant or 
recurring albumin with hyaline and granular casts or red 
blood cells, or transient or slight edema or hypertension at 
least 10 percent disabling under diagnostic code 7101 is 
assigned a 30 percent evaluation.  Renal dysfunction 
involving albumin and casts with history of acute nephritis 
or hypertension non-compensable under diagnostic code 7101 is 
assigned a noncompensable evaluation.  

The Board notes that during the pendency of the veteran's 
claim, the regulations pertaining to evaluation of diseases 
of the arteries and veins, including Diagnostic Code 7101 
governing hypertension, were amended, effective January 12, 
1998.  See 62 Fed. Reg. 65207-65244 (1998) (presently 
codified at 38 C.F.R. §§ 4.104 (1999) (hereinafter referred 
to as "current" regulations).  The United States Court of 
Appeals for Veterans Claims (Court) has held that "where the 
law or regulation changes after a claim has been filed or 
reopened but before the ... judicial appeal process has been 
concluded, the version most favorable to appellant should and 
... will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Court noted that this 
view comports with the general thrust of the duty-to-assist 
and the benefit-of-the-doubt doctrines.  Id.  In this case, 
the relevant provision was liberalized by the amendments, and 
the Board will apply the current version, which is more 
favorable to the veteran.

38 C.F.R. § 4.104, Diagnostic Code 7101 provides for an 
evaluation of 40 percent where diastolic pressure is 
predominantly 120 or more; and of 10 percent where diastolic 
pressure is predominantly 100 or more or systolic pressure is 
predominantly 160 or more, or the individual has a history of 
diastolic pressure of predominantly 100 or more and requires 
continuous medication for control.

The veteran has hypertension which is 10 percent disabling, 
as his hypertension is well-controlled by medication, but he 
has a history of diastolic pressure of predominantly 100 or 
more, prior to his being maintained on medication.  Thus, he 
is entitled to a 30 percent evaluation for his renal 
dysfunction.  He does not, however, meet the criteria for a 
60 percent evaluation for renal dysfunction, as he does not 
have constant albuminuria with some edema, or definite 
decrease in kidney function, or hypertension at least 40 
percent disabling.  His glomerulonephritis is apparently 
asymptomatic other than the symptom of hypertension.

Urethral stricture is evaluated pursuant to criteria for 
voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 
7518.  The voiding dysfunction criteria that apply to the 
veteran's disability are those set forth for obstructed 
voiding.  See 38 C.F.R. § 4.115a.  A 10 percent evaluation is 
assigned in cases where there is marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following:  (1) post void residuals greater than 150 cc; (2) 
uroflowmetry, markedly diminished peak flow rate; (3) 
recurrent urinary tract infections secondary to obstruction; 
or (4) stricture disease requiring periodic dilatation every 
2 to 3 months.  

There is no evidence in the claims file that the veteran has 
marked obstructive symptomatology.  As noted above, the Board 
has found the veteran is entitled to compensation for renal 
dysfunction.  However there is no indication that he is 
currently entitled to compensation for voiding dysfunction.  
38 C.F.R. § 4.115a states that when evaluating a condition of 
the genitourinary system, the predominant area of dysfunction 
shall be considered for rating purposes.  In this case, renal 
dysfunction, rather than voiding dysfunction, is predominant 
and an evaluation of 30 percent for the veteran's 
genitourinary condition is assigned.


Osteoarthritis

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999). Service connection also may be 
granted for a disability that is proximately due to or the 
result of a service-connected disability.  When service 
connection is established for a secondary condition, the 
secondary condition is considered as part of the original 
condition.  38 C.F.R. § 3.310(a).  A claim for secondary 
service connection, like all claims, must be well grounded.  
Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  A well-
grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  See 38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the 
claim need not be conclusive it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of evidence of a well-grounded 
claim there is no duty to assist the claimant in developing 
the facts pertinent to his claim and the claim must fail.  
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran contends that his osteoarthritis is secondary to 
his service-connected nephritis.  The Board initially notes 
that the veteran's service medical records are completely 
devoid of any indication of arthritis, and the veteran does 
not contend that he developed arthritis in service.  Thus, he 
is not entitled to service connection on a direct basis.

The claims file contains private medical records from Dr. 
John C. Newman, M.D., showing that the veteran sought 
treatment for painful knees in September 1990, following an 
injury to the knees at work.  X-rays failed to show any 
fracture, dislocation, loose body formation or unusual 
degenerative changes.  He was given a diagnosis of pre-
patellar tendonitis and resultant contusion and induration 
and treated with anti-inflammatory medication.  Dr. Newman 
indicated in an August 1993 letter that he continued to treat 
the veteran for his knee problems.

The veteran's knees were examined by Dr. Eugene E. Cisek, 
M.D. in December 1990, and he was given a diagnosis of 
bilateral chondromalacia, aggravated by work activities.  He 
had a second examination by Dr. Cisek in May 1991.  Dr. Cisek 
reviewed the medical reports provided and noted that an MRI 
of the left knee showed an oblique posterior horn tear of the 
medial meniscus.  Chondromalacia of the patella was to be 
ruled out.

At a disability evaluation in January 1996, the veteran 
reported knee problems, a left ankle problem, and a right 
foot problem.  He stated he had arthritis in his right foot.  
An x-ray of the left ankle performed in November 1994 was 
noted to reveal no recent fracture, but there was a faint 
tiny calcification medial to the tip of the medial malleolus 
consistent with result of an old injury.  December 1995 x-
rays of the right knee and left ankle showed no significant 
abnormalities.  His musculoskeletal problems were diagnosed 
as meniscus and ligament injury of the right knee and mild 
arthritis of the left ankle and right foot.

A VA examination was performed in September 1996.  The 
veteran complained of pain, particularly in his knees, and 
stated that the knees frequently swelled.  A physical 
examination was performed and the diagnosis was 
osteoarthritis of the cervical spine and both knees.  
Although x-rays were ordered, these are not of record.  The 
examiner opined that he did not believe the osteoarthritis 
was in any way related to the veteran's glomerulonephritis or 
urethral stricture.

In order to present a well-grounded claim for secondary 
service connection for osteoarthritis, the veteran would need 
to submit medical evidence that the osteoarthritis is 
proximately due to the service-connected glomerulonephritis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  There is no medical evidence that the veteran's 
osteoarthritis is etiologically related to his service-
connected glomerulonephritis or urethral stricture.  In fact, 
the medical evidence of record is to the contrary-i.e., that 
the osteoarthritis is not related to those service-connected 
disorders.  As there is no medical evidence of a nexus to 
either the service-connected disorders, or to the period of 
service, the veteran's claim for service connection for 
osteoarthritis is not well grounded.


Bradycardia

The laws with respect to service connection on a secondary 
basis, discussed above, are also applicable to the veteran's 
claim for service connection for bradycardia.  The veteran 
claims his bradycardia is secondary to his 
glomerulonephritis.  He does not contend that he experienced 
bradycardia in service, and his service medical records 
contain no indication of bradycardia or other cardiac 
disorder.

The claims file contains private medical records from Family 
Care Physicians dated from July 1993 to August 1996, however 
these do not relate to bradycardia.  At his January 1996 
disability evaluation, the veteran stated that he noticed 
chest pain in 1981 with exertion.  He reported that he had 
seen Dr. Ragusa, and had had an exercise tolerance test at 
St. Mary's Hospital in 1990.  He had been told it was "a 
little abnormal", but there was no report available either 
to the disability examiner or in the claims file.  He 
recalled that he was referred to a cardiologist and had an 
angiogram at Buffalo General Hospital in 1990, and had been 
told there were no blockages in his coronary arteries.  In an 
employee health record dated in February 1990, available to 
the examiner, and also contained within the claims file, it 
was noted that the veteran was out from work due to chest 
pain and had an angiogram at Buffalo General.  He was then 
started on Calan by Dr. Ragusa, and had some reduction in 
frequency and severity of chest pains.  The veteran further 
reported that in 1991 he was scheduled for knee surgery, but 
the surgery was canceled due to a slow heart rate.  He did 
not experience weakness or dizziness.  Employee health record 
notes state that the veteran was hospitalized in July 1991 
for bradycardia thought to be secondary to therapy with 
Calan.  His medication was changed, but later he resumed 
taking Calan.  At the time of the January 1996 disability 
evaluation, the veteran reported chest pain with walking at a 
normal pace for ten minutes and with daily tasks.  He had no 
history of myocardial infarction.  The veteran stated he had 
been turned down for employment due to his low heart rate and 
history of chest pain.

The veteran had a VA examination in October 1996.  He 
reported a history of bradycardia and recurring chest pain 
since 1988.  He was taking a number of medications.  He had 
no specific current complaints, but on questioning, admitted 
to some sharp left chest discomfort, sometimes radiating to 
the left shoulder.  Cardiac examination revealed a regular 
rhythm without murmurs or gallops.  Blood pressure was 130/88 
in the left arm in the sitting position.  An 
electrocardiogram (EKG) and treadmill stress test were 
ordered.  The EKG showed normal sinus rhythm, and voltage 
criteria for left ventricular enlargement.  The EKG was 
abnormal, although there was no significant change from an 
EKG of June 1987.  On the report of examination for nephritis 
(discussed above) the examiner opined that there did not 
appear to be any cardiac complications related to the 
veteran's nephritis or to any other problem.  The presumptive 
diagnosis (prior to the diagnostic tests) was musculoskeletal 
chest pain and well-controlled hypertension.

As discussed above, in order to establish a well-grounded 
claim, the veteran must submit medical evidence of an 
etiological linkage between his service-connected disability 
and his bradycardia.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  His own theories regarding such linkage 
do not suffice, as he is not competent to testify about 
medical matters.  The claims file does not contain any 
medical evidence of a causal relationship between the 
veteran's bradycardia and his service-connected 
glomerulonephritis.  In the absence of any such evidence, and 
given that a cardiac disorder was not manifested in service, 
the nexus element of a well-grounded claim has not been 
satisfied.


ORDER

An increased evaluation for the veteran's glomerulonephritis 
of 30 percent is granted, subject to the laws governing the 
payment of monetary benefits.
 
Service connection for osteoarthritis is denied.

Service connection for bradycardia is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

